DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
Examiner accepts Applicant’s amendment changing “non-intersecting” to “non-parallel” to be consistent with the spirit of the invention as intended in the original Italian, however it does not overcome the prior art rejection.
As to the added limitation from claim 7, Applicant does not really provide any argument as to why the previous rejection is improper. Therefore the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perelman et al. (US 2016/0084727; “Perelman”) in view of MacMillan (USPN 3,675,495).

Regarding claim 1, Perelman discloses in figures 1-3 a processing machine (110)  (¶¶ [0008]-[0009]; balancing machine also includes ablating laser) including a rotating body (122) defining variable positions in respect of the rest of the processing machine (i.e. stator 118) and a balancing device (110) (¶ [0017]) comprising acquisition means (154, 156) adapted to detect vibratory stresses generated by said rotating body (114) during rotation and configured in such a way as to allow the detection of said 5vibratory stresses along at least two mutually non parallel acquisition directions (¶ [0027]), processing means (172) including a plurality of communication channels (174) adapted to connect said acquisition means (154, 156) and said processing means (172) (¶ [0032]), each of said communication channels (174) being associated with a vibratory stress in each of said acquisition directions (¶ [0032]), and10 said processing means (172) 
Perelman is silent to each of said communication channels includes a switch and a potentiometer.
In the same field of endeavor, MacMillan teaches a balancer comprising multiple accelerometers in which each of said communication channels includes a switch (45) and a potentiometer (43, 45), wherein the switches are used to exclude a signal relating to a specific channel and the potentiometers are used to attenuating a specific signal (col. 5, lines 15-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include MacMillan’s switch and potentiometer configuration in Perelman’s channels for the purpose of allowing the operator to isolate and select/amplify a desired output signal from a particular sensor in relation to the others (col. 5, lines 15-30).
  
Regarding claim 3, Perelman discloses balancing means defining a balancing axis (126) and adapted to allow the balancing of said rotating body (114) around said balancing axis (126) (¶ [0018]), in which said two acquisition directions define an acquisition plane perpendicular to said balancing axis (¶ [0027]).
  
Regarding claim 204, Perelman discloses said acquisition means (154, 156) comprise a sensor (154, 156) configured to detect the components along all said acquisition directions of said vibratory stresses (¶ [0027]).

Regarding claim 5, Perelman discloses said acquisition means comprise a single sensor (154, 156) for each of said acquisition directions (¶ [0027]).

Regarding claim 8, Perelman discloses the rotating body (122) comprises a spindle carrying a machine tool (132) (¶ [0018]).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perelman in view of MacMillan and Moakler et al. (US 2016/0216171; “Moakler”).

Regarding claim 2, Perelman as modified by MacMillan discloses all the limitations of claim 1.  
Perelman is silent to said acquisition means are configured in such a way as to allow the detection of said vibratory stresses along 15three mutually perpendicular acquisition directions defining an ordered triad.  
In the same field of endeavor, Moakler teaches in at least figure 1 a balancing device (100) wherein said acquisition means (134) are configured in such a way as to allow the detection of said vibratory stresses along 15three mutually perpendicular acquisition directions defining an ordered triad (¶¶ [0022]-[0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Perelman’s single-axis accelerometers with Moakler’s tri-axial accelerometer for the purpose of measuring the vibrations along all three axes to further understand the components of the vibration (¶ [0027]).
  

Regarding claim 256, Perelman as modified by MacMillan discloses all the limitations of claim 1 on which this claim depends.
Perelman is silent to said sensor is a three-axis 10accelerometer.  
In the same field of endeavor, Moakler teaches in at least figure 1 a balancing device (100) wherein said sensor (134) is a three-axis accelerometer (¶¶ [0022]-[0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Perelman’s single-axis accelerometers with Moakler’s tri-axial accelerometer for the purpose of measuring the vibrations along all three axes to further understand the components of the vibration (¶ [0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perelman in view of Trionfetti (US 2015/0290772).

Regarding claim 7, Perelman as modified by MacMillan discloses all the limitations of claim 1 on which this claim depends.
Perelman’s machine is for balancing a generic rotor and not specifically for a grinding wheel.
In the same field of endeavor, Trionfetti teaches using a balancing machine for a grinding wheel of a processing machine (¶¶ [0022], [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply Pereleman’s processing machine and balancer to a grinding machine, while using the balancing configuration to balance a grinding wheel, since it has been held that the use of known technique to improve KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  One would be motived to apply Perelman’s device to a grinding wheel for the purpose of ensuring the grinding wheel can be properly and accurately balanced before each use since wear causes them to frequently become imbalanced (¶ [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863